Citation Nr: 0302091	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran's representative appeared to raise the issue 
during a January 2001 personal hearing at the RO of clear and 
unmistakable error (CUE) in prior RO decisions.  In the March 
2001 supplemental statement of the case, the veteran and his 
representative were advised by the RO to submit a specific 
claim based on CUE if this was their intent.  No further 
correspondence in that regard has been received.


FINDING OF FACT

The veteran's symptoms attributable to his anxiety disorder 
result in occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal; the symptoms do not cause 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.126(d), 4.130, Diagnostic 
Code 9400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the November 1998 
decision, which denied his claim of an increased rating for 
anxiety disorder.  



The discussion in the RO's November 1998 decision, the 
statement of the case issued in February 1999, and the 
supplemental statements of the case issued in October 1999, 
February 2000, March 2001, and December 2001, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

The veteran was informed him of the duty to notify, the duty 
to assist, to obtain records, and examinations or opinions.  
Further, a June 2002 letter informed the veteran that the RO 
was certifying the appeal; thus, the veteran could not 
reasonably expect further development of his claim.  

In particular, the duty to notify and the duty to assist to 
include obtaining records was discussed in length in the 
March 2001 supplemental statement of the case.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  

The pertinent VA records have been obtained.  In addition, 
the veteran was afforded two VA examinations.  In sum, the 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

More specifically, in its March 2001 supplemental statement 
of the case, the RO provided the veteran the provisions of 
the new law and demonstrated that it had considered it in the 
disposition of his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.


Factual Background

In June 1953 the RO granted entitlement to service connection 
for anxiety state and was rated as being 50 percent disabled.  
In October 1956 the RO reduced the evaluation to 30 percent.  
In June 1963 the RO continued the 30 percent rating and 
recharacterized the disability as schizophrenia reaction, 
paranoid type, competent.  

In August 1998 the veteran filed a claim for an increased 
rating for his anxiety disorder and indicated that it had 
worsened.  

In conjunction with his claim the veteran was afforded a VA 
examination.  It was noted that he had been hospitalized in 
the 1950's for 8 weeks.  The examiner documented that he had 
been married for many years and had three grown children.  It 
was noted that he had worked as a teacher for over 30 years 
and had been retired since 1994.  He related that he 
currently had difficulties with anxiety and depression.  He 
related that he worried a lot at night which interfered with 
his sleep.  

Mental status examination revealed that he was pleasant and 
cooperative through the interview.  His mood was anxious and 
his affect was slightly restricted.  His speech was 
spontaneous and his rate, volume, and tone were normal.  His 
thought process was goal-directed.  There was no loosening of 
association or flight of ideation.  He denied hallucinations 
and was not delusional or suicidal.  

His insight and judgment were fair.  He was well-oriented to 
time, place, person, and purpose.  He was able to recall 2 
out of 3 words in 15 minutes.  His short-term and long-term 
memory were grossly intact.  He was able to spell the word 
"world" backwards.  He was able to interpret proverbs.  The 
diagnosis was anxiety disorder.  His current GAF was 61.  The 
examiner indicated that his history and mental status 
examination were consistent with his diagnosis of an anxiety 
disorder, not otherwise specified.  The examiner opined that 
his symptoms were not consistent with a diagnosis of 
schizophrenia.  The examiner noted that the GAF score of 61 
was consistent with some mild symptoms or some difficulty in 
social, occupational or school functioning, but that he was 
generally functioning pretty well and had meaningful 
interpersonal relationships.  

Thereafter, the RO recharacterized the veteran's service-
connected psychiatric disorder as anxiety disorder.  

Subsequently, a letter was received from the veteran's wife.  
She indicated that she was familiar with veterans and with 
their various aliments and that she was a nurse, although she 
noted that mental health was not her area of practice.  She 
stated that she noticed an increase in the veteran's symptoms 
beginning in 1989.  She related that he had severe anxiety 
and periods of being paranoid.  She related that there were 
times when he was uncontrollable and had displayed physical 
violence toward their son on one occasion.

In November 1999 the veteran was afforded another VA 
examination.  He related that he had not received any 
psychiatric treatment in 20 years.  The examiner documented 
that he had been married for many years and had three grown 
children with whom he had good relationships.  It was noted 
that he had worked as a teacher for over 30 years and had 
been retired since 1994.  It was noted that he had retired 
based on his age.  He related that he was having difficulty 
sleeping and would awake and take drives.  He stated that his 
current personal relationships could be better.  He related 
that he was very controlling and worried about others.  
Lately, he reported that he had been forgetting names.  He 
also related that he gets panicky.  

Also, he stated that he was lethargic and withdrew from 
others which made him hard to deal with.  The examiner noted 
that the letter from the veteran's wife had been reviewed and 
that she had stated that he was paranoid; however, there was 
no evidence of a schizophrenia or psychotic condition.  

Mental status examination revealed that he was pleasant and 
cooperative through the interview.  While he tended to 
ruminate and lose track of the conversation, in general, he 
was able to stick to the point, focus, answer questions, and 
be a reliable informant.  Testing of memory showed a slight 
loss consistent with the veteran's age of 74.  

His thought process was goal-directed.  There was no 
loosening of association.  Ambivalence toward the world was 
mild and moderate.  He was relational and there was no 
evidence of isolation, withdrawal, or marked difficulty with 
interpersonal relationships.  Thought content showed no 
hallucinations or delusions.  There was no present or past 
suicidal ideation.  He had some insight into his condition 
and was only slightly distracted by a painful thumb.  His 
judgment was normal.  His orientation was very good to time, 
place, person, and purpose.  He was able to spell 6-letter 
words backwards and could add serial sevens very readily.  He 
had no problem interpreting a proverb.  The examiner 
indicated that he was fully competent.  

The diagnosis was anxiety disorder, not otherwise specified.  
His current GAF was 60.  Over the past year, it was noted 
that his GAF had reached 65 at times.  The examiner noted 
that the current examination was very much identical to the 
examination from a year earlier.  The reliability and 
productivity deficiencies in functioning in interpersonal 
relations related to his family and overall productivity and 
occupational impairment seemed not to have increased since 
his last examination.  The findings of the last examination 
were strongly corroborated by the veteran who was not a 
malingerer and who had tried to give an honest picture of 
himself.  

Thereafter, the veteran received VA outpatient psychiatric 
treatment.  His examiner basically opined that he had a 
personality disorder with obsessive compulsive and passive 
aggressive features rather than an anxiety disorder.  In 
addition, the examiner noted that he had an avoidant 
personality disorder.  In addition, although post-traumatic 
stress disorder (PTSD) was indicated in a January 2000 note, 
it was ruled out in February 2001.  A review of the treatment 
notes reveals that he discussed having an abusive father and 
having suffered abuse by clergy.  He was tearful during some 
sessions and concerned that his voice was never heard.  

In January 2001 the veteran testified at a personal hearing 
at the RO.  He related that he had feelings of hopelessness 
about once per week.  He stated that he had recurring bad 
dreams.  He described having panic attacks 3 times per month.  
He testified that he had some difficulty controlling himself 
and had some memory problems.  He related that he met with a 
group of older men for political discussions, but walked away 
over differences of opinion.  

Thereafter, the veteran continued to have VA outpatient 
treatment.  It was questioned whether he had PTSD.  The 
examiner noted that he had an avoidant personality disorder.  


Criteria & Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

The veteran's anxiety disorder is currently rated 30 percent 
disabling under the general rating formula for mental 
disorders, which provides for a 30 percent rating where there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In this case, the Board must initially point out that the 
veteran is not service-connected for PTSD or a personality 
disorder.  His anxiety disorder will be rated by the Board 
based on the symptomatology associated with that disorder.  



During his VA inpatient treatment, the veteran's examiner 
consistently noted that the diagnosis was a personality 
disorder and he was evaluated by the examiner on that basis.  
However, the two VA examinations resulted in diagnoses of 
anxiety disorder and the symptoms associated with the anxiety 
disorder were discussed therein.  

At the outset, the Board notes that the veteran has described 
his current symptoms.  He is competent to state what his 
current symptoms are, although he is not considered competent 
to state the underlying disorder causally responsible for 
those symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  His wife has also described his symptoms, and, as a 
nurse, she is considered competent.  However, that being 
noted, she herself indicated that mental health was not her 
area of expertise and an examiner discounted her report of 
paranoia as not being consistent with the veteran's current 
diagnosis of an anxiety disorder. 

The veteran and his wife maintain that he currently has 
difficulties with anxiety and depression.  He related that he 
worries a lot at night which interferes with his sleep.  He 
stated that his current personal relationships could be 
better.  He related that he was very controlling and worried 
about others.  Lately, he reported that he had been 
forgetting names.  He also related that he gets panicky.  
Also, he stated that he was lethargic and withdrew from 
others which make him hard to deal with.  During his personal 
hearing, the veteran related having panic attacks three times 
per month.  

The veteran was afforded two VA examinations.  The 
examinations showed that he is cognitively intact.  Slight 
memory loss was attributed to age.  Otherwise, the 
examination showed that his mood was anxious and his affect 
was slightly restricted.  His speech was spontaneous and his 
rate, volume, and tone were normal.  He was relational and 
there was no evidence of isolation, withdrawal, or marked 
difficulty with interpersonal relationships.  

Ambivalence toward the world was mild and moderate.  His 
thought process was goal-directed.  There was no loosening of 
association or flight of ideation.  He denied hallucinations 
and was not delusional or suicidal.  His insight and judgment 
were fair.  He had some insight into his condition.  He was 
well-oriented to time, place, person, and purpose.  His GAF 
was, at worst, 60.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 51-60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  
Id.

In order for a higher 50 percent rating to be warranted, the 
evidence should show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

In this case, the veteran's anxiety disorder is not 
productive of symptoms indicative of disability at the 50 
percent level.  He does not exhibit flattened affect; 
circumstantial, circumlocutory, or stereotyped speech.  His 
speech is spontaneous and his rate, volume, and tone are 
normal.  He does not have panic attacks occurring more than 
once a week.  During his hearing, he described having panic 
attacks three times per month.  He did not have difficulty in 
understanding complex commands.  A VA examiner noted that 
while the veteran tended to ruminate and lose track of the 
conversation, in general, he was able to stick to the point, 
focus, answer questions, and be a reliable informant, and, as 
noted, he was cognitively intact.  

Although there was some impairment of memory, it was noted to 
be consistent with his age.  His insight and judgment were 
fair and he displayed some insight into his condition.  
Although his mood was anxious, he was relational and there 
was no evidence of isolation, withdrawal, or marked 
difficulty with interpersonal relationships.  His wife 
indicated that there was an incident where the veteran was 
violent toward their son, however, both VA examination 
reports noted that the veteran had been married for many 
years and had good relationships with his three grown 
children.  

In sum, the veteran's symptoms are consistent with a finding 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  The symptoms do not cause 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence establishes that the veteran has maintained 
close relationships.  Although he states that some of his 
relationships could be better, he does socialize and has 
close family relationships.  He did not retire because he was 
unable to perform at work.  He had held the same job for many 
years.  Thus, he does not exhibit difficulty in establishing 
and maintaining effective work and social relationships.  
Moreover, as noted, his symptoms do not rise to the level 
required for a 50 percent rating for the reasons set forth 
above. 

Accordingly, the Board concludes that a rating in excess of 
30 percent for anxiety disorder is not warranted.  He does 
not meet the criteria for a 50 percent rating under the 
applicable rating criteria.

Additionally, the Board does not find that referral of the 
case for consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
evidence in this case fails to show that the veteran's 
disabilities now cause or have in the past caused marked 
interference with his employment.  


The veteran was employed for many years as a teacher and 
retired based on his age.  Likewise, the evidence fails to 
show that the veteran's anxiety disorder has required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  He was last 
hospitalized in the 1950's and received no in-patient 
treatment for many years preceding and during the claims 
period.  Id.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is in applicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

